DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Regarding the Office action mailed 06/09/2022, the rejections made therein based on Nolan (US 10,626,442) are maintained and reiterated below. Applicant’s arguments will be addressed following the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 32-40 and 42-44 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nolan (US 10,626,442, priority date 17 Feb 2011).
Regarding claim 32, Nolan disclosed:
A method for analyte detection, 
Abstract: “The invention provides methods, compositions, kits and devices for the detection of target molecules.”
Column 1, line 53: “The present invention relates in part to the detection, identification, and quantification of individual target molecules in single cells of a complex cell population while retaining cell specific information regarding that target molecule.”

the method comprising the steps of: exposing a binding agent having a unique nucleic acid sequence attached thereto to a biological sample comprising target molecules; 
Column 2, line 9: “…binding to the target a tag, wherein the tag comprises a code that represents a) the target, and b) the single cell…”. Column 2, line 26: “…the tag is a nucleic acid…”. Column 2, lines 37-40: “…the tag comprises a ESB…the ESB codes the target identity…the ESB comprises a nucleic acid…”. ESB stands for “epitope specific barcode” (column 2, line 61). Thus, an ESB is a nucleic acid “unique” for that target. Figure 3 and column 36, line 2: “…Step 1 shows the labeling of cells with UBA-ESB-CL reagents.” Column 34, line 63: “…forming at least a first complex comprising the at least one target molecule, the first UBA probe, and the first ESB, where the at least one target molecule is bound to the first UBA and the ESB is bound to the UBA…”. Nolan’s UBA represents the claimed “binding agent” and Nolans ESB represents the claimed “unique nucleic acid sequence attached thereto”.

isolating binding agent-target molecules complexes from the sample in one or more compartments; 
Column 12, lines 48-56: “In some embodiments, the invention relates to methods for labeling an ESB linked target molecule of a cell in a population of cells with a cell origination barcode (COB), comprising: separating each cell into an individual reaction volume; and adding the COB to the ESB via chemical or affinity means. In some embodiments, the reaction volume is selected from the group consisting of a microbubble, a microdroplet, a well, a microwell, and an enclosure in a microfluidics device.”

and identifying the target molecule by identifying the unique nucleic acid sequence
Column 2, line 39: “…the ESB codes the target identity.” Column 16, line 47: “The binding of the target molecules to the UBAs is then detected using epitope specific barcodes (ESB) and cell origination barcodes (COB). Each ESB comprises a unique code that can be associated to a specific target molecule.”

Regarding claim 33, Nolan disclosed:
wherein the target molecule is a protein
Column 2, line 25: “…each target molecule is a protein…”.

Regarding claim 34, Nolan disclosed:
wherein the binding agent is a protein
Column 2, lines 35-36: “…the tag comprises a UBA…the UBA comprises an antibody…”. Note UBA stands for “unique binding agent” (column 2, lines 59-60). An antibody is a protein.

Regarding claim 35, Nolan disclosed:
wherein the isolating step further comprises dissociating the target molecule from the binding agent-target molecule complex
As noted below (discussion of claim 37), Nolan disclosed amplifying the ESB by PCR. In the embodiment where the target was a protein and the UBA was an antibody, this would inherently dissociate the target molecule from the binding agent-target molecule complex due to the high temperature of the denaturation step of PCR, which would denature the proteins.

Regarding claim 36, Nolan disclosed:
wherein the binding agent is an antibody and the target molecule is an antigen
As Nolan disclosed the binding agent could be an antibody (see discussion of claim 34), and as the target to which an antibody binds is, by definition, an antigen, Nolan disclosed target molecules as including antigens.

Regarding claims 37, Nolan disclosed:
wherein the identifying step comprises amplifying the unique nucleic acid
Column 40, lines 55-67: 
“COBs/ESB complexes are detected by any means available in the art that is capable of detecting the specific sequences or signals on a given COBs/ESB complex.
In some embodiments, the information on the UBA, ESB, COB, UBA/ESB complexes, UBA/ESB/COB complexes COB/ESB complexes and/or a combination thereof can be amplified. Amplification can be performed by any means known in the art. In some cases, the information on the UBA, ESB, COB, UBA/ESB complexes, UBA/ESB/COB complexes COB/ESB complexes and/or a combination thereof are amplified by polymerase chain reaction (PCR). Examples of PCR techniques that can be used include, but are not limited to, quantitative PCR…”.

Regarding claim 38, Nolan disclosed:
wherein an amount of the unique nucleic acid is determined
Column 40, lines 55-67: 
“COBs/ESB complexes are detected by any means available in the art that is capable of detecting the specific sequences or signals on a given COBs/ESB complex.
In some embodiments, the information on the UBA, ESB, COB, UBA/ESB complexes, UBA/ESB/COB complexes COB/ESB complexes and/or a combination thereof can be amplified. Amplification can be performed by any means known in the art. In some cases, the information on the UBA, ESB, COB, UBA/ESB complexes, UBA/ESB/COB complexes COB/ESB complexes and/or a combination thereof are amplified by polymerase chain reaction (PCR). Examples of PCR techniques that can be used include, but are not limited to, quantitative PCR…”.

Regarding claim 39, Nolan disclosed:
wherein the amount is determined using quantitative PCR
Column 40, lines 55-67: 
“COBs/ESB complexes are detected by any means available in the art that is capable of detecting the specific sequences or signals on a given COBs/ESB complex.
In some embodiments, the information on the UBA, ESB, COB, UBA/ESB complexes, UBA/ESB/COB complexes COB/ESB complexes and/or a combination thereof can be amplified. Amplification can be performed by any means known in the art. In some cases, the information on the UBA, ESB, COB, UBA/ESB complexes, UBA/ESB/COB complexes COB/ESB complexes and/or a combination thereof are amplified by polymerase chain reaction (PCR). Examples of PCR techniques that can be used include, but are not limited to, quantitative PCR…”.

Regarding claim 40, Nolan disclosed:
further comprising quantitating the target molecules based on the determined amount of the unique nucleic acid
Column 6, line 64: “In some embodiments, the ESB further comprises a unique counter tag. In some embodiments, the quantity of the target molecule of the molecule is estimated using the counter tag.”

Regarding claim 42, Nolan disclosed:
comprising a plurality of different target molecules, each associated with a unique nucleic acid sequence
Column 1, line 58: “…the invention relates to methods for identifying whether a plurality of targets are in a plurality of cells comprising: binding to the targets a plurality of tags, wherein a tag comprises a code that represents a) the target identity and b) the identity of the cell in which tag is binding.” Column 28, line 31: “The uniqueness of each UBA/ESB probe in a population of probes allows for the multiplexed analysis of a plurality of target molecules.”

Regarding claim 43, Nolan disclosed:
wherein the biological sample comprises cells
Column 2, line 9: “…binding to the target a tag, wherein the tag comprises a code that represents a) the target, and b) the single cell…”. Figure 3 and column 36, line 2: “…Step 1 shows the labeling of cells with UBA-ESB-CL reagents.”

Regarding claim 44, Nolan disclosed:
wherein the cells are lysed, thereby releasing the target molecule
Column 2, line 5: “In some embodiments, the cell is lysed or fixed.” Nolan claim 18: “…lysing the plurality of cells to release the target molecules from within the plurality of cells.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 41 and 45-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nolan (US 10,626,442) in view of Link (US 2010/0022414, IDS ref).
Regarding claim 41, Nolan disclosed:
isolating binding agent-target molecules complexes from the sample in one or more compartments; 
Column 12, lines 48-56: “In some embodiments, the invention relates to methods for labeling an ESB linked target molecule of a cell in a population of cells with a cell origination barcode (COB), comprising: separating each cell into an individual reaction volume; and adding the COB to the ESB via chemical or affinity means. In some embodiments, the reaction volume is selected from the group consisting of a microbubble, a microdroplet, a well, a microwell, and an enclosure in a microfluidics device.”
Nolan did not disclose:
wherein the one or more compartments are aqueous droplets surrounded by an immiscible oil
Regarding claims 45-49, Nolan discloses the methods as discussed in the rejection under 35 USC 102(e) above, but does not disclose combining the cells and UBA/ESB complexes by droplet merging.
Link disclosed methods of creating droplet libraries and “utilizing these droplet libraries in various biological, chemical, or diagnostic assays” (abstract). Link disclosed (paragraph [0004]): “Droplets provide the ideal microcapsule that can isolate reactive materials, cells, or small particles for further manipulation and study. However, essentially all enabling technology for microfluidic systems developed thus far has focused on single phase fluid flow and there are few equivalent active means to manipulate droplets requiring the development of droplet handling technology. While significant advances have been made in dynamics at the macro- or microfluidic scale, improved techniques and the results of these techniques are still needed. For example, as the scale of these reactors shrinks, contamination effects due to surface adsorption and diffusion limit the smallest quantities that can be used. Confinement of reagents in droplets in an immiscible carrier fluid overcomes these limitations, but demands new fluid-handling technology.”
To provide this new technology, Link disclosed ([0007]): “a method for forming the emulsion library comprising providing a single aqueous fluid comprising different library elements, encapsulating each library element into an aqueous droplet within an immiscible fluorocarbon oil comprising at least one fluorosurfactant, wherein each droplet is uniform in size and comprises the same aqueous fluid and comprises a different library element and pooling the aqueous droplets within an immiscible fluorocarbon oil comprising at least one fluorosurfactant, thereby forming an emulsion library.”
In addition, Link disclosed a “coalescence module” that could combine droplets to mix their contents ([0136]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to implement the method of Nolan using the apparatus of Link to form droplets comprising cells, droplets comprising UBA-ESB complexes, and merging those droplets to carry out the method of Nolan, since Link disclosed (paragraph [0004]-[0005]): “Precision manipulation of streams of fluids with microfluidic devices is revolutionizing many fluid-based technologies…The present invention overcomes the current limitations in the field by providing precise, well-defined, droplet libraries which can be utilized alone, or within microfluidic channels and devices, to perform various biological and chemical assays efficiently and effectively, especially at high speeds.” 

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. The argument made is that Applicant conceived of the claimed invention prior to the earliest priority date on Nolan, and that consequently Nolan does not represent prior art.
The argument is not persuasive for the following reasons. Claim 32 recites:
exposing a binding agent having a unique nucleic acid sequence attached thereto to a biological sample comprising target molecules,
isolating binding agent-target complexes from the sample in one or more compartments
This language indicates that the binding agents are exposed to the sample, whereby binding agent-target complexes are formed, followed by isolation of such complexes “from the sample” in one or more compartments. Applicant asserts that Exhibit B (hand drawn notes and diagrams provided with the declaration) provides evidence “showing conception of a method for analyte detection that includes exposing a binding agent having a unique nucleic acid sequence attached thereto to a biological sample comprising target molecules; [and] isolating binding agent-target molecules complexes from the sample comprising target molecules”. However, what these notes and diagrams actually show is the creation of a library of droplets, each containing a particular pair of antibodies (one being attached to a unique DNA tag), and the merging of individual droplets of this library with individual droplets formed from a sample. That is, the sample was isolated into compartments (droplets), and these compartments were then merged with compartments containing the antibodies. Note that page 2 of Exhibit B refers to “merged droplets” and indicate the formation of a “complex” in the “merged droplet”:

    PNG
    media_image1.png
    527
    685
    media_image1.png
    Greyscale

The PowerPoint slides submitted as Exhibit C also do not show combining binding agents having unique nucleic acid sequences attached thereto with a sample, followed by isolation of binding agent-target complexes from the sample into compartments. Rather, it continues to show a prior isolation of the sample into discrete compartments (droplets) followed by combining with droplets containing the binding agents. For example, the first slide shows droplets created from a sample being merged with library droplets. Slides 2-5 seem to show the creation of library droplets containing barcoded binding agents. The remaining slides seem to show various embodiments where library droplets are combined with sample droplets, and complexes formed within these combined droplets are recovered. However, the Examiner sees no illustration where a sample is contacted with barcoded binding agents, followed by separation of binding agent-target complexes from the sample into compartments.
Therefore, the declaration filed 09/08/2022 does not evidence prior conception of the invention as currently claimed, and Nolan remains prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ghadessy (US 2013/0143749) discloses combining barcoded binding agents (analytes) with barcoded targets (which may be within a biological sample), isolating binding agent-target complexes into compartments, linking the barcodes of the binding agent (analyte) and target to form a composite barcode, and determining the sequence of the composite barcode.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637